Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 5/29/2020, Applicant, on 8/28/2020, amended Claims 1, 9, 12. 

Applicant is non-responsive to the 37 CFR § 1.105 - Requirement for Information issued in the previous action. 

Claims 1-15 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 9, 12 are not sufficient to overcome the 35 USC 112(b) in view of 35 USC 112(f) rejections set forth in the previous action.

Applicant's amendments to claims 1, 9, 12 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 9, 12 are not sufficient to overcome the prior art rejections set forth in the previous action. 


Response to Request for Interview
Examiner notes Applicant’s request for telephonic interview, however due to a docketing error, a telephonic interview cannot be held prior to the deadline for this action. 

Examiner communicated the situation with Applicant on 4/9/2020. Examiner recommends Applicant contact the Examiner to schedule a telephonic interview prior to the next response by Applicant to expedite the prosecution of the application.  




Response to Arguments - 35 USC § 112(b)
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…With respect to "energy consumer monitoring unit," Applicant provided its own structural definitions in the specification by clearly setting forth a definition other than the plain and ordinary meaning at least at paragraphs [0011], [0078] - [0080], [0132] - [0134], and [0137]. 
With respect to "price monitoring unit," Applicant provided its own structural definitions in the specification by clearly setting forth a definition other than the plain and ordinary meaning at least at paragraphs [0011], [0078], [0081], [0085], [0086], [0132], and [0135]. 
With respect to "total energy consumption cost calculation unit," Applicant provided its own structural definitions in the specification by clearly setting forth a definition other than the plain and ordinary meaning at least at paragraphs [0011], [0078], and [0089]. 
With respect to "control unit," Applicant provided its own structural definitions in the specification by clearly setting forth a definition other than the plain and ordinary meaning at least at paragraphs [0011], [0078], [0090] - [0091], and [0120]. 
Applicant submits that when the claim features at issue are read in light of the specification (such as at least the paragraphs cited above) they recite sufficient definite structure to avoid § 112(f). Applicant thus respectfully requests examination of the claims without invoking § 112(f)....”. The Examiner respectfully disagrees.
Examiner notes, the cited paragraphs in Applicant’s specification describes the functions, but do not recite the structural elements performing the functions. Furthermore, the claims do not include the structural elements to carry out these specifically claimed functions.











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…When all of the claim elements are considered as a whole, Applicant's invention of Claims 1, 9, and 12 is not directed to an abstract idea....When Applicant's amended claims are considered as a whole, so as to include each and every feature of the claimed invention, it is clear that the only possible conclusion is that Applicant's claimed invention is not directed to merely an abstract idea...In step 2B of the USPTO's SME guidance, Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the non- conventional and non-generic arrangement of known, conventional elements." As explained in response to the 35 USC 102 and 103 rejections, amended independent Claims 1, 9, and 12 are not anticipated by, or obvious in view of, the cited art. This application should thus be allowed because as explained above the claims are not directed to a judicial exception, and even if they are they recite elements that amount to significantly more as explained above and in response to the 35 USC 102 and 103 rejections. Amended independent Claims 1, 9, and 12 are thus not directed to elements that are well-understood, routine, or conventional. As a result, the features of at least amended independent Claims 1, 9, and 12 amount to "significantly more" than an abstract idea, and the 35 U.S.C. 101 rejection should be withdrawn. Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. 101 rejections...”. The Examiner respectfully disagrees.

Examiner notes, the claims are examined as a whole and ordered combination as instructed by October 2019 Patent Eligibility Guidance. Further, Examiner notes, the 35 USC 101 analysis and the 35 USC 102/103 prior art analysis are separate issues and grounds for rejections.
Analyzing under Step 2A, Prong 1:
The limitations regarding, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind to …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information..., and a human, …controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized……; therefore, the claims are directed to a mental process. 

Further, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable interpretation, may be monitoring and controlling an energy price and costs for individual human energy consumers, therefore it is managing personal behavior or relationships or interactions between people and fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable interpretation is directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 


Claim 1, 9, 12: a complex energy system that supplies heat and power to a plurality of energy consumers through a heat network and a power network, the complex energy system includes an energy production apparatus that supplies heat and power to the plurality of energy consumers, a cogenerator and a heat generator, an energy production apparatus including a cogenerator and a heat generator,

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computerized power and heating supply system. 

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0003] Also,   along   with  intelligent   power   networks, integrated energy management in which complex management is performed   on   heat   networks  and   various   fuels   in consideration of local areas, wide areas, and even the entire country has been developed for a next-generation energy society such as a smart grid and a smart city. [0004] The wide use of new renewable energy and information and communication technology   (ICT) facilitates an era in which customers such as households hold energy sources that can produce power and heat, such as solar cells, fuel cells, and  microturbines,  and  sell   surplus  energy  to  energy suppliers. Japan is institutionally ready and scheduled to liberalize the electricity retail business, followed by the United States. [0085] The energy production apparatus 410 may include a cogenerator or a heat generator (e.g., a boiler) [0093] An example of the heat generator 614 may be a boiler. [0094] The cogenerator 612 may include a combustion-type heat and power generator using a steam turbine, a gas engine or the like and a chemical-conversion-type heat and power generator such as a fuel cell.  [00163] energy supplier can supply energy such that a gain is obtainable from the energy supplier according to a format required by an energy user of an energy consumer in complex connection with power, heat, fuel, and demand information,  as required by the Berkheimer Memo.

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by prior art, in at least: Baba JP2009189232A, [0003] conventional energy supply system that supplies electric power as energy will be described with reference to FIG. The illustrated consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. It is assumed that surplus power at the consumer 11 is sold to a general electric utility. [0120] By the way, although the example mentioned above demonstrated the example which a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70, PARK KR20140098369A, [0001] real-time using the time limit system price of the variable cost reflecting market that induces a reasonable power consumption of the consumer, and provides a plan that promotes mutual benefits with the sales company. [0002] electricity meter (AMI) infrastructure, which is essential for the construction of a national smart grid environment, and the time limit of the system and the total cost (power supply cost (variable cost + fixed cost) + appropriate investment return rate) of the variable cost reflecting market (CBP). Based on various electricity rate determination factors, such as the unit price (eg, differential rate plan) of the sales company calculated on the basis of), sales unit price is recalculated in real time, and the sales company's profit increases and decreases even when applying the real-time plan. Real-time plan operation system using the system price limit of each time in the variable cost reflecting market that can maintain the neutrality with the current rate so that the cost increase and decrease of the consumer is not biased and provide the rate plan for demand management during certain periods [0004] In addition, as experienced in the circular blackout of Korea's colostrum on September 15, 2011, it is well known that the balance between supply and demand is essential and difficult to store. In the current situation where the government regulates tariff levels, it is difficult to induce rational energy use by realizing electricity tariffs in the short term. Fubara, “Techno-economic Modelling of Sustainable Engergy Future Scenarios with Natural Gas as a Transition Fuel to a Low Carbon Economy, Oct 2016, [pg4] The useful transforms of these primary energy sources have been obtained mostly by combustion processes with the use of gas turbines, boilers, combustion engines, etc. These processes are inefficient and result in the emission of criteria-pollutants like carbon dioxide, nitrogen oxides, methane, etc. These results in untoward damage and harm to the environment and people. [pg20] The PGU is connected to the electrical grid through a Rectifier and an AC Converter to allow it export excess electrical energy generated. A Water Heat Exchanger/Engine Coolant is also connected to the PGU to recover the heat energy liberated from the PGU during operation. For low heat demand cases, additional cooling is achieved with the use of a Fan-cooled Heat Exchanger. To the contrary where there is a high heat demand or the micro-CHP is not operational, a Supplementary Heating Device (SHD) in the form of an auxiliary boiler is also fitted. Lopez, “Integration of energy from waste technologies within building developments: technical, environmental and economic considerations.” Mar, 2010, [pg 53] This is achieved by circulating hot water, generated by burning biogas in boilers or in a CHP engine, through heat exchangers to maintain the tank at its design temperature.[pg 69] Thesteam is usually expanded in a turbine connected to an electric generator to produce electricity, although it can also be used in DH networks to deliver heat. [pg 252] cogenerate heat and power in the UK, and just a tiny fraction in the case of EfW plants, despitethis being very common elsewhere in continental Europe (Porteous, 2005; Danish Energy Agency, 2009).as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering power data, human calculating power costs, human adjusting power consumption based on mentally calculated power costs), organizing human activities (i.e. monitoring and controlling an energy price and costs for individual human energy consumers, i.e. contracts), mathematical concepts, (calculating power costs with target functions), generally linked to a technical environment, i.e. computer, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 

Applicant submits, “…The amended claims clarify that Applicant's claimed invention is directed to supplying heat and power to "a plurality of energy consumers." This is in contrast to the Baba reference, which discloses an energy management device for only a single energy consumer. ...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation of the claims, Baba teaches: 
monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; (in at least [0003] consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. [0006] in order to supply power according to the needs of customers, the demand power of customers is predicted, the operating conditions in the customer premises are determined, and each device is controlled and operated through the monitoring and control device of each customer. In addition, there is one that calculates and outputs a charge according to the amount of power used based on each power data [0054] a collection step of collecting a change in unit price of each of the energy types in real time, [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used.)




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…energy consumer monitoring unit…”, “…price monitoring unit…”, “…total energy consumption cost calculation unit…”, “…control unit…” in Claim 9.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 9 recites the limitations “…energy consumer monitoring unit configured to monitor…”, “…price monitoring unit configured to confirm…”, “…total energy consumption cost calculation unit configured to calculate...” “…control unit configured to control…”
 
These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…unit…” coupled with functional language “to monitor…, to confirm…, to calculate… to control…,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 10-11 depend on claim 9 and do not cure the aforementioned deficiencies of claim 9, and thus, claims 10-11 are rejected for the reasons set forth above regarding claim 1 as a result.

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9, 12) recite,
“A control method of …, the control method comprising:
monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; 
calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and 
controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind to …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information..., and a human, …controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized……; therefore, the claims are directed to a mental process. 

Further, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable managing personal behavior or relationships or interactions between people and fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, …monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and controlling a … and a … so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of  energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized…, under the broadest reasonable interpretation is directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

 a complex energy system that supplies heat and power to a plurality of energy consumers through a heat network and a power network, the complex energy system includes an energy production apparatus that supplies heat and power to the plurality of energy consumers, a cogenerator and a heat generator, an energy production apparatus including a cogenerator and a heat generator, 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computerized power and heating supply system. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0003] Also,   along   with  intelligent   power   networks, integrated energy management in which complex management is performed   on   heat   networks  and   various   fuels   in consideration of local areas, wide areas, and even the entire country has been developed for a next-generation energy society such as a smart grid and a smart city. [0004] The wide use of new renewable energy and information and communication technology   (ICT) facilitates an era in which customers such as households hold energy sources that can produce power and heat, such as solar cells, fuel cells, and  microturbines,  and  sell   surplus  energy  to  energy suppliers. Japan is institutionally ready and scheduled to liberalize the electricity retail business, followed by the United States. [0085] The energy production apparatus 410 may include a cogenerator or a heat generator (e.g., a boiler) [0093] An example of the heat generator 614 may be a boiler. [0094] The cogenerator 612 may include a combustion-type heat and power generator using a steam turbine, a gas engine or the like and a chemical-conversion-type heat and power generator such as a fuel cell.  [00163] energy supplier can supply energy such that a gain is obtainable from the energy supplier according to a format required by an energy user of an energy consumer in complex connection with power, heat, fuel, and demand information,  as required by the Berkheimer Memo.


Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by prior art, in at least: Baba JP2009189232A, [0003] conventional energy supply system that supplies electric power as energy will be described with reference to FIG. The illustrated consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. It is assumed that surplus power at the consumer 11 is sold to a general electric utility. [0120] By the way, although the example mentioned above demonstrated the example which a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70, PARK KR20140098369A, [0001] real-time using the time limit system price of the variable cost reflecting market that induces a reasonable power consumption of the consumer, and provides a plan that promotes mutual benefits with the sales company. [0002] electricity meter (AMI) infrastructure, which is essential for the construction of a national smart grid environment, and the time limit of the system and the total cost (power supply cost (variable cost + fixed cost) + appropriate investment return rate) of the variable cost reflecting market (CBP). Based on various electricity rate determination factors, such as the unit price (eg, differential rate plan) of the sales company calculated on the basis of), sales unit price is recalculated in real time, and the sales company's profit increases and decreases even when applying the real-time plan. Real-time plan operation system using the system price limit of each time in the variable cost reflecting market that can maintain the neutrality with the current rate so that the cost increase and decrease of the consumer is not biased and provide the rate plan for demand management during certain periods [0004] In addition, as experienced in the circular blackout of Korea's colostrum on September 15, 2011, it is well known that the balance between supply and demand is essential and difficult to store. In the current situation where the government regulates tariff levels, it is difficult to induce rational energy use by realizing electricity tariffs in the short term. Fubara, “Techno-economic Modelling of Sustainable Engergy Future Scenarios with Natural Gas as a Transition Fuel to a Low Carbon Economy, Oct 2016, [pg4] The useful transforms of these primary energy sources have been obtained mostly by combustion processes with the use of gas turbines, boilers, combustion engines, etc. These processes are inefficient and result in the emission of criteria-pollutants like carbon dioxide, nitrogen oxides, methane, etc. These results in untoward damage and harm to the environment and people. [pg20] The PGU is connected to the electrical grid through a Rectifier and an AC Converter to allow it export excess electrical energy generated. A Water Heat Exchanger/Engine Coolant is also connected to the PGU to recover the heat energy liberated from the PGU during operation. For low heat demand cases, additional cooling is achieved with the use of a Fan-cooled Heat Exchanger. To the contrary where there is a high heat demand or the micro-CHP is not operational, a Supplementary Heating Device (SHD) in the form of an auxiliary boiler is also fitted. Lopez, “Integration of energy from waste technologies within building developments: technical, environmental and economic considerations.” Mar, 2010, [pg 53] This is achieved by circulating hot water, generated by burning biogas in boilers or in a CHP engine, through heat exchangers to maintain the tank at its design temperature.[pg 69] Thesteam is usually expanded in a turbine connected to an electric generator to produce electricity, although it can also be used in DH networks to deliver heat. [pg 252] cogenerate heat and power in the UK, and just a tiny fraction in the case of EfW plants, despitethis being very common elsewhere in continental Europe (Porteous, 2005; Danish Energy Agency, 2009).as required by the Berkheimer Memo.


Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 9, 11, 12-15 is/are rejected under 35 U.S.C. 102 as being unpatentable by JP Patent Publication to JP2009189232A to Baba et al., (hereinafter referred to as “Baba”) 

As per Claim 1, Baba teaches: A control method of a complex energy system that supplies heat and power to a plurality of energy consumers through a heat network and a power network, the complex energy system includes an energy production apparatus that supplies heat and power to the plurality of energy consumers:
monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; (in at least [0003] consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. [0006] in order to supply power according to the needs of customers, the demand power of customers is predicted, the operating conditions in the customer premises are determined, and each device is controlled and operated through the monitoring and control device of each customer. In addition, there is one that calculates and outputs a charge according to the amount of power used based on each power data [0054] a collection step of collecting a change in unit price of each of the energy types in real time, [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used.)
calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and (in at least [0005] The sum of electricity and gas charges is the total energy cost. And the consumer 11 determines the usage-amount of electric power and gas in consideration of an electricity bill unit price and a gas bill unit price so that a total energy cost may become the cheapest [0059] In the energy supply method (22), the unit price is collected in real time for each energy type, and the energy to be supplied to the consumer is determined according to the unit price, so that the total energy cost is always reduced. [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used)
controlling a cogenerator and a heat generator so that 
a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of energy consumers, (in at least [0052] The present invention is an energy supply method for selecting a plurality of energy types according to a demand of a consumer and supplying the selected energy to the consumer, wherein the computer meets the needs of the consumer…selecting a combination of the energy types based on a parameter for selecting the energy type, and selecting the selected energy as the selected energy, and supplying the energy selected by the selection step to the consumer. And a supply step for controlling [0063] customer 21 uses electric power (commercial power supply) and gas as energy types, and the gas types include LP gas and natural gas (that is, energy). Types include power (commercial power), LP gas, and natural gas) [0064] The consumer 21 uses a fuel cell which is a kind of generator, and in the illustrated example, it is assumed that two fuel cells 22 and 51 are used (the consumer 21 has at least one fuel cell). Use batteries). In the illustrated example, LP gas and natural gas are selectively supplied to the fuel cell 22 via first and second gas pipes 23 and 24. Similarly, LP gas and natural gas are selectively supplied to the fuel cell 51 via the first and second gas pipes 23 and 24. [0065] The customer 21 has, for example, a load (electric load) of X kW, and the customer 21 is supplied with electric power from the electric power company (electric power company) via the power line 25. Further, the fuel cells 22 and 51 The electric power generated at is supplied to the power line 25. Here, the power generation amount of the fuel cell 22 is controlled in the range of 0 to pkW (the power generation efficiency is c (yen / kW)), and the fuel cell 51 can control the power generation amount in the range of 0 to qkW. (Power generation efficiency is d (yen / kW)) [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used)
a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and (in at least [0120] a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70. [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62 [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used)
a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized. (in at least [0007] the energy-saving target value is updated daily, so that the cumulative value for the target value is displayed as an energy amount or amount [0070] Fig 2, the optimization control device 34 includes a communication control unit 41, a storage unit 42, first to fourth power metering units 43a to 43d, first to fourth gas metering units 44a to 44d, and cost calculation. Unit 45, shut-off control unit 46, fuel cell (generator) control unit 47, and billing charge calculation unit 48, and communication control unit 41 is connected to each energy type via network (for example, the Internet) 35. Collect the unit price in real time from the site that distributes the unit price…the first, second, third, and fourth gas metering portions 44a, 44b, 44c, and 44d are respectively provided with a first LP gas flow rate, a first natural gas flow rate, a second LP gas flow rate, and The second natural gas flow rate is received, A / D converted, and then supplied to the cost calculation unit 45. [0074] The first power meter reading unit 43a receives the first generated electric power p, performs A / D conversion, and gives it to the cost calculation unit 45. Similarly, the second power meter reading unit 43b receives the demand power (load) X, performs A / D conversion, and gives it to the cost calculation unit 45. [0076] total cost Y (yen) is expressed as Y = a × A + c ′ × p ′ + d ′ × q ′. Can do. If a ≦ c ′, d ′ in step S <b> 2, the cost calculation unit 45 determines that power purchase is cheaper than power generation, and the fuel cell control unit 47 stops the fuel cells 22 and 51. That is, X = A and Y = a × A = a × X [0077] the power generation by the fuel cell 51 is cheaper than the power purchase and the power generation by the fuel cell 22 is higher than the power purchase. The fuel cell 22 is stopped by the unit 47 and the fuel cell 51 is generated up to q. That is, X = q + A and Y = d × q + a × A are set [0108] the charges may be calculated as “power purchase charge−power sale charge + natural gas charge + LP gas charge” [0138] applied not only to electric power but also to hot water supply, air conditioning, and the like by selectively using various types of energy. And when selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used. [0140] the heat load 62 includes a water heater, and the water heater may be warmed. In this case, for example, the unit price of the power source is set as the unit price of the power source cost minus the night water heater power, and the total cost is calculated)


As per Claim 9 for a system (see at least Baba [0003]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.


As per Claim 2, Baba teaches:  The control method of claim 1, wherein:
the energy consumption information includes information regarding a heat usage amount, a heat production amount, a power usage amount, and a power production amount of the energy consumer; and (in at least [0005] the consumer 11 determines the usage-amount of electric power and gas in consideration of an electricity bill unit price and a gas bill unit price so that a total energy cost may become the cheapest. [0109] the billing fee calculation unit 48 adds the total value, for example, every month and outputs it as a billing fee. However, the cost calculation unit 45 includes the first to fourth power meter reading units 43a to 43d. And the charge for each energy type may be obtained based on the outputs of the first and fourth gas meter reading portions 44a to 44d. In this case, the cost calculation unit 45 sends the fee for each energy type to the billing fee calculation unit 48, and the billing fee calculation unit 48 integrates each month for each energy type and outputs each as a billing fee. [0110] when power is supplied to a consumer according to a plurality of energy types, the energy is collected in real time for each unit price for each type of energy, and which energy is used according to these unit prices Since it is always calculated whether the energy cost is reduced, the power charge can always be reduced. In addition, if the optimization control device 34 calculates the power generation efficiency based on the actual results and updates the power generation efficiency curve, the total cost can be reduced by reflecting the change in characteristics of the generator such as the fuel cell over time. [0141] the service provider can accumulate and analyze the data of the optimization control device 34 to grasp the energy usage tendency in each consumer, and construct an efficient supply facility combining a plurality of energy as a supplier.)
the energy price separately includes a price for the heat usage amount, a price for the heat production amount, a price for the power usage amount, and a price for the power production amount. (in at least [0109] the billing fee calculation unit 48 adds the total value, for example, every month and outputs it as a billing fee. However, the cost calculation unit 45 includes the first to fourth power meter reading units 43a to 43d. And the charge for each energy type may be obtained based on the outputs of the first and fourth gas meter reading portions 44a to 44d. In this case, the cost calculation unit 45 sends the fee for each energy type to the billing fee calculation unit 48, and the billing fee calculation unit 48 integrates each month for each energy type and outputs each as a billing fee. [0110] when power is supplied to a consumer according to a plurality of energy types, the energy is collected in real time for each unit price for each type of energy, and which energy is used according to these unit prices Since it is always calculated whether the energy cost is reduced, the power charge can always be reduced. In addition, if the optimization control device 34 calculates the power generation efficiency based on the actual results and updates the power generation efficiency curve, the total cost can be reduced by reflecting the change in characteristics of the generator such as the fuel cell over time. [0120] a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70.)

As per Claim 13 for a method (see at least Baba [0007]), respectively, substantially recite the subject matter of Claim 2 and are rejected based on the same reasoning and rationale.



As per Claim 3, Baba teaches: The control method of claim 2, 
wherein the energy price varies depending on an energy consumption amount of each energy consumer. (in at least [0118] when the cost calculation unit 45 controls the operation of the fuel cells 22 and 51, the current load, that is, the outputs of the first to fourth power metering units 43a to 43d and the first to fourth. The operation of the fuel cells 22 and 51 was controlled based on the outputs of the gas meter reading units 44a to 44d, but the cost calculation unit 45 looks at the load fluctuation of the predetermined time immediately before the current time as a reference time)

As per Claim 14 for a method (see at least Baba [0007]), respectively, substantially recite the subject matter of Claim 3 and are rejected based on the same reasoning and rationale.



As per Claim 6
wherein the controlling of the cogenerator and the heat generator comprises calculating the power supply amount and the heat supply amount of the cogenerator by using a certain relationship. (in at least [0075] the output efficiencies (output unit prices) c ′ and d ′ (yen / kW) of the fuel cells 22 and 51 are set based on the power generation performance (this power generation efficiency is updated based on the power generation performance). ). Now, let c ′ and d ′ be the power generation efficiencies when the outputs of the fuel cells 22 and 51 are p ′ (kW) and q ′ (kW), respectively. Further, it is assumed that the amount of power received is A (kW), the unit price is a (yen / kW), the amount of power sold is B (kW), and the unit price is b (yen / kW). [0080] the power receiving unit price a and the power generation unit prices c 'and d' are compared in the same manner (step S7). In step S7, if a> c ′, d ′, the cost calculation unit 45 determines that power generation is cheaper than power purchase, and then compares the relationship between b, c ′, and d ′) 


As per Claim 7, Baba teaches: The control method of claim 1, 
wherein the energy consumer includes a plurality of energy customers and an independent energy pricing policy is implemented for each of the plurality of energy consumers. (in at least [0006] in order to supply power according to the needs of customers, the demand power of customers is predicted, the operating conditions in the customer premises are determined, and each device is controlled and operated through the monitoring and control device of each customer. [0064] The consumer 21 uses a fuel cell which is a kind of generator, and in the illustrated example, it is assumed that two fuel cells 22 and 51 are used (the consumer 21 has at least one fuel cell). Use batteries). In the illustrated example, LP gas and natural gas are selectively supplied to the fuel cell 22 via first and second gas pipes 23 and 24. Similarly, LP gas and natural gas are selectively supplied to the fuel cell 51 via the first and second gas pipes 23 and 24. Note that ethanol, methanol, hydrogen, or the like may be selectively supplied to the fuel cells 22 and 51 as energy. [0065] The customer 21 has, for example, a load (electric load) of X kW, and the customer 21 is supplied with electric power from the electric power company (electric power company) via the power line 25. Further, the fuel cells 22 and 51 The electric power generated at is supplied to the power line 25. Here, the power generation amount of the fuel cell 22 is controlled in the range of 0 to pkW (the power generation efficiency is c (yen / kW)), and the fuel cell 51 can control the power generation amount in the range of 0 to qkW. (Power generation efficiency is d (yen / kW)). [0070] the optimization control device 34 includes a communication control unit 41, a storage unit 42, first to fourth power metering units 43a to 43d, first to fourth gas metering units 44a to 44d, and cost calculation. Unit 45, shut-off control unit 46, fuel cell (generator) control unit 47, and billing charge calculation unit 48, and communication control unit 41 is connected to each energy type via network (for example, the Internet) 35. Collect the unit price in real time from the site that distributes the unit price)

As per Claim 15 for a method (see at least Baba [0007]), respectively, substantially recite the subject matter of Claim 7 and are rejected based on the same reasoning and rationale.



As per Claim 8, Baba teaches: The control method of claim 1, wherein the target function is expressed by Equation (1) under Restrictive Condition 1 and Restrictive Condition 2,

    PNG
    media_image1.png
    530
    805
    media_image1.png
    Greyscale

wherein:
Ce-l-i, Ce-g-i, Ct-l-i, and Ct-g-n are a price for a power usage amount, a price for a power production amount, a price for a heat usage amount, and a price for a heat production amount that are applied to an ith energy consumer (i is a natural number), respectively; (in at least [0069] the power measured by the power meter 33 may be referred to as demand power, and the power measured by the power meters 31 and 57 may be referred to as first and second generated power, respectively. Further, the gas flow rates measured by the gas measuring instruments 27 and 29 are referred to as the first LP gas flow rate and the first natural gas flow rate, respectively, and the gas flow rates measured by the gas measuring instruments 54 and 52 are respectively set to the second LP gas flow rate. It may be referred to as the gas flow rate and the second natural gas flow rate [0070] Referring to FIG. 2, the optimization control device 34 includes a communication control unit 41, a storage unit 42, first to fourth power metering units 43a to 43d, first to fourth gas metering units 44a to 44d, and cost calculation. Unit 45, shut-off control unit 46, fuel cell (generator) control unit 47, and billing charge calculation unit 48, and communication control unit 41 is connected to each energy type via network (for example, the Internet) 35. Collect the unit price in real time from the site that distributes the unit price (for example, collect it at a predetermined time every day). [0128] Commercial power (A (kW), unit price a (yen / kW)) is supplied to the electric load (X kW) 61 through the power line 25. Further, as described above, the first and second gases are selectively supplied to the generators 63 and 65 via the pipes 23 and 24. Further, the first and second gases are also selectively supplied to the boiler 64 via the pipes 23 and 24. The electric power generated by the generators 63 and 65 is supplied to the power line 25, and the heat generated by the generators 63 and 65 is supplied to the heat load (Q (J)) 62. The heat generated in the boiler 64 is also given to the heat load 62.)

Pe-l-i, Pe-g-i, Pt-l-n, and Pt-g-i are an energy consumer power usage amount, an energy consumer power production amount, an energy consumer heat usage amount, and an energy consumer heat production amount that are monitored through a meter of the ith energy consumer (i is a natural number), respectively; (in at least [0071] The optimization control device 34 is installed by, for example, an electric power company or a service provider of this system, and this installation company charges the supplier for each energy type as a service provider. The optimization control device 34 may directly access the Internet and collect unit price data, etc., but the optimization control device 34 communicates with, for example, a service provider's center server, and the center server supplies each energy supplier. The fluctuation value of the energy unit price may be automatically collected (crawled) periodically from an information source such as a web page, and data may be transmitted to the optimization controller 34. [0107] the cost calculation unit 45 calculates the received power charge (electricity charge A) based on the received power and the received electricity unit price, and further generates the generated power charge (electricity charge D) based on the generated power unit price and the generated power. obtain. Then, a combined value obtained by adding the received power charge and the generated power charge to the sold power charge (electric charge C) obtained based on the sold power and the sold power unit price is sent to the billing charge calculation unit 48. That is, the cost calculation unit 45 sends (electricity charge A + electricity charge D−electricity charge C) to the billing charge calculation unit 48 as a sum value. [0109] the billing fee calculation unit 48 adds the total value, for example, every month and outputs it as a billing fee. However, the cost calculation unit 45 includes the first to fourth power meter reading units 43a to 43d. And the charge for each energy type may be obtained based on the outputs of the first and fourth gas meter reading portions 44a to 44d. In this case, the cost calculation unit 45 sends the fee for each energy type to the billing fee calculation unit 48, and the billing fee calculation unit 48 integrates each month for each energy type and outputs each as a billing fee.)

Pe-chp is the power supply amount of the cogenerator, Pt-bo is the heat supply amount of the heat generator, ŋe is the power generation efficiency of the cogenerator, ŋbo is the heat production efficiency of the heat generator, and Cgas is a fuel price; and (in at least [0105] The cost calculation unit 45 reads the energy unit price from the storage unit 42 and obtains the LP gas power generation unit price based on the LP gas unit price and the LP gas power generation efficiency. Furthermore, the cost calculation unit 45 obtains a natural gas power generation unit price based on the natural gas unit price and the natural gas power generation efficiency. Subsequently, the cost calculation unit 45 determines whether or not LP gas power generation unit price ≧ natural gas power generation unit price, and if LP gas power generation unit price ≧ natural gas power generation unit price, the fuel cell 22 and / or 55 is supplied with natural gas. Therefore, the cost calculation unit 45 closes the shut-off devices 26 and 55 and opens the shut-off devices 28 and 53 by the shut-off control unit 46. [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62. [0123] Further, the maximum power generation amount of the generator 63 is C ′ (kW), and the maximum heat amount is D ′ (J). Then, during C ′ (kW), the generator 63 generates a maximum amount of heat D ′ (J). Furthermore, the generator 63 has a power generation efficiency (conversion efficiency) of α and a heat conversion efficiency of β. The maximum heat quantity of the boiler 64 is E ′ (J), and the conversion efficiency is γ. It is assumed that the electrical load 61 is X (kW) and the thermal load 62 is Q (J). [0124] If power is not sold now, the total cost Y is Y = a × A + g × G, and the optimization control device controls the generator 63 and the boiler 64 so that the total cost Y is minimized. . Here, X = A + C = A + α × H, G = H + I, Q = β × H + γ × I = D + E (when Q or more generated heat is discarded, Q ≦ β × H + γ × I = D + E). Here, g is a unit price of gas (yen / liter). [0129] the electrical conversion efficiency of the generator 63 when the first gas is supplied is c, and the electrical conversion efficiency of the generator 63 when the second gas is supplied is c ′. The maximum output of the generator 63 is P ′. The heat conversion efficiency of the generator 63 when the first gas is supplied is d, and the heat conversion efficiency of the generator 63 when the second gas is supplied is d ′.)
 
Pe-b is a power amount supplied from the external power grid, Ce-b is a price of Pe-b, Pe-s is a power amount reversely supplied to the external power grid, and Ce-s is a price of Pe-s. (in at least [0120] The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70. [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62. [0125] when selling power, Y = −b × B + g × G, and the optimization control device controls the generator 63 and the boiler 64 so that the total cost Y is minimized. Here, b is a power sale unit price (yen / kW), and B is a power sale amount (kW). However, X ≦ C ′, X = −B + α × H, G = H + I, Q = β × H + γ × I = D + E (If the amount of heat generated above Q is discarded, Q ≦ β × H + γ × I = D + E) It is.)


As per Claim 11, Baba teaches:  The complex energy system of claim 9, wherein:
a price of power supplied from the external power grid (an external power grid power consumption price) is different from a price of power reversely supplied to the external power grid (an external power grid power reverse-supply price); (in at least [0027] the unit prices of received power, i.e. external power grid power consumption price, and generated power, i.e. external power grid power reverse-supply price, are compared in real time. For example, if the power generation device is stopped when the unit price of received power is the lowest, the power is supplied at the lowest price for the power demand [0028] (7) In the energy supply system according to (6), the determination unit includes a comparison unit that compares the demand power i.e. energy consumer power consumption price and the generated power when the unit price of the received power is not the lowest price, When the demand power is equal, i.e. an energy consumer power consumption price , to or higher than the generated power, the fuel supply means supplies fuel that has the lowest unit price among the types of fuel to the power generator. [0029] In the energy supply system of (7), when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generator. Electric power can be supplied at low cost while satisfying the electric power demand. [0030] the collection unit collects a unit price of power sold when power is sold to an electric power company and the determination unit includes the demand power. Comparing the generated power with the generated power, and when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the types of fuel is generated. Fuel supply means for supplying to the power supply, and the control means compares the power generation unit price with the power sale unit price, and reduces the output of the power generator when the power generation unit price, i.e. external power grid power reverse-supply price, is higher than the power sale unit price, i.e. energy consumer power reverse-supply price. [0031] when the unit price of the received power is not the lowest value, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generation device. When the power unit price is higher than the unit price, the output of the power generation device is reduced, so that the power demand can be reduced in total.)
a price for a power usage amount of the energy consumer (an energy consumer power consumption price) is different from a price for a power production amount of the energy consumer (an energy consumer power reverse-supply price); and (in at least [0027] the unit prices of received power, i.e. external power grid power consumption price, and generated power, i.e. external power grid power reverse-supply price, are compared in real time. For example, if the power generation device is stopped when the unit price of received power is the lowest, the power is supplied at the lowest price for the power demand [0028] (7) In the energy supply system according to (6), the determination unit includes a comparison unit that compares the demand power i.e. energy consumer power consumption price and the generated power when the unit price of the received power is not the lowest price, When the demand power is equal, i.e. an energy consumer power consumption price , to or higher than the generated power, the fuel supply means supplies fuel that has the lowest unit price among the types of fuel to the power generator. [0029] In the energy supply system of (7), when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generator. Electric power can be supplied at low cost while satisfying the electric power demand. [0030] the collection unit collects a unit price of power sold when power is sold to an electric power company and the determination unit includes the demand power. Comparing the generated power with the generated power, and when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the types of fuel is generated. Fuel supply means for supplying to the power supply, and the control means compares the power generation unit price with the power sale unit price, and reduces the output of the power generator when the power generation unit price, i.e. external power grid power reverse-supply price, is higher than the power sale unit price, i.e. energy consumer power reverse-supply price. [0031] when the unit price of the received power is not the lowest value, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generation device. When the power unit price is higher than the unit price, the output of the power generation device is reduced, so that the power demand can be reduced in total.)
the energy consumer power reverse-supply price is set to be lower than the external power grid power reverse-supply price. (in at least [0027] the unit prices of received power, i.e. external power grid power consumption price, and generated power, i.e. external power grid power reverse-supply price, are compared in real time. For example, if the power generation device is stopped when the unit price of received power is the lowest, the power is supplied at the lowest price for the power demand [0028] (7) In the energy supply system according to (6), the determination unit includes a comparison unit that compares the demand power i.e. energy consumer power consumption price and the generated power when the unit price of the received power is not the lowest price, When the demand power is equal, i.e. an energy consumer power consumption price , to or higher than the generated power, the fuel supply means supplies fuel that has the lowest unit price among the types of fuel to the power generator. [0029] In the energy supply system of (7), when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generator. Electric power can be supplied at low cost while satisfying the electric power demand. [0030] the collection unit collects a unit price of power sold when power is sold to an electric power company and the determination unit includes the demand power. Comparing the generated power with the generated power, and when the unit price of the received power is not the lowest price, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the types of fuel is generated. Fuel supply means for supplying to the power supply, and the control means compares the power generation unit price with the power sale unit price, and reduces the output of the power generator when the power generation unit price, i.e. external power grid power reverse-supply price, is higher than the power sale unit price, i.e. energy consumer power reverse-supply price. [0031] when the unit price of the received power is not the lowest value, if the demand power is equal to or higher than the generated power, the fuel with the lowest unit price among the fuel types is supplied to the power generation device. When the power unit price is higher than the unit price, the output of the power generation device is reduced, so that the power demand can be reduced in total.)


As per Claim 12, Baba teaches:  A control method of a complex energy system that supplies heat and power to a plurality of energy consumers through a heat network and a power network, the complex energy system includes an energy production apparatus that supplies heat and power to the plurality of enerqv consumers, the control method comprising
monitoring energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the energy consumers; (in at least [0003] consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. [0006] in order to supply power according to the needs of customers, the demand power of customers is predicted, the operating conditions in the customer premises are determined, and each device is controlled and operated through the monitoring and control device of each customer. In addition, there is one that calculates and outputs a charge according to the amount of power used based on each power data [0054] a collection step of collecting a change in unit price of each of the energy types in real time, [0138] selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used.)
calculating a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information; and (in at least [0005] The sum of electricity and gas charges is the total energy cost. And the consumer 11 determines the usage-amount of electric power and gas in consideration of an electricity bill unit price and a gas bill unit price so that a total energy cost may become the cheapest [0059] In the energy supply method (22), the unit price is collected in real time for each energy type, and the energy to be supplied to the consumer is determined according to the unit price, so that the total energy cost is always reduced.)
controlling a cogenerator and a heat generator so that 
a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption amount of the plurality of energy consumers, (in at least [0052] The present invention is an energy supply method for selecting a plurality of energy types according to a demand of a consumer and supplying the selected energy to the consumer, wherein the computer meets the needs of the consumer…selecting a combination of the energy types based on a parameter for selecting the energy type, and selecting the selected energy as the selected energy, and supplying the energy selected by the selection step to the consumer. And a supply step for controlling [0063] customer 21 uses electric power (commercial power supply) and gas as energy types, and the gas types include LP gas and natural gas (that is, energy). Types include power (commercial power), LP gas, and natural gas) [0064] The consumer 21 uses a fuel cell which is a kind of generator, and in the illustrated example, it is assumed that two fuel cells 22 and 51 are used (the consumer 21 has at least one fuel cell). Use batteries). In the illustrated example, LP gas and natural gas are selectively supplied to the fuel cell 22 via first and second gas pipes 23 and 24. Similarly, LP gas and natural gas are selectively supplied to the fuel cell 51 via the first and second gas pipes 23 and 24. [0065] The customer 21 has, for example, a load (electric load) of X kW, and the customer 21 is supplied with electric power from the electric power company (electric power company) via the power line 25. Further, the fuel cells 22 and 51 The electric power generated at is supplied to the power line 25. Here, the power generation amount of the fuel cell 22 is controlled in the range of 0 to pkW (the power generation efficiency is c (yen / kW)), and the fuel cell 51 can control the power generation amount in the range of 0 to qkW. (Power generation efficiency is d (yen / kW)))
a sum of a heat supply amount of the cogenerator, a heat supply amount of the heat generator, and a heat consumption amount from an external heat network is equal to a total heat consumption amount of the plurality of energy consumers, and  (in at least [0064] The consumer 21 uses a fuel cell which is a kind of generator, and in the illustrated example, it is assumed that two fuel cells 22 and 51 are used (the consumer 21 has at least one fuel cell). Use batteries). In the illustrated example, LP gas and natural gas are selectively supplied to the fuel cell 22 via first and second gas pipes 23 and 24. Similarly, LP gas and natural gas are selectively supplied to the fuel cell 51 via the first and second gas pipes 23 and 24. Note that ethanol, methanol, hydrogen, or the like may be selectively supplied to the fuel cells 22 and 51 as energy. [0066] the first gas pipe 23 is provided with a cutoff device 26 and a gas measuring instrument (gas flow meter) 27, and the second gas pipe 24 is provided with a cutoff device 28 and a gas measuring instrument. 29 is provided. [0120] a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70. [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62.)
a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid, the heat consumption cost from the external heat network, and operating costs of the cogenerator and the heat generator is maximized. (in at least [0064] The consumer 21 uses a fuel cell which is a kind of generator, and in the illustrated example, it is assumed that two fuel cells 22 and 51 are used (the consumer 21 has at least one fuel cell). Use batteries). In the illustrated example, LP gas and natural gas are selectively supplied to the fuel cell 22 via first and second gas pipes 23 and 24. Similarly, LP gas and natural gas are selectively supplied to the fuel cell 51 via the first and second gas pipes 23 and 24. Note that ethanol, methanol, hydrogen, or the like may be selectively supplied to the fuel cells 22 and 51 as energy. [0066] the first gas pipe 23 is provided with a cutoff device 26 and a gas measuring instrument (gas flow meter) 27, and the second gas pipe 24 is provided with a cutoff device 28 and a gas measuring instrument. 29 is provided [0070] Fig 2, the optimization control device 34 includes a communication control unit 41, a storage unit 42, first to fourth power metering units 43a to 43d, first to fourth gas metering units 44a to 44d, and cost calculation. Unit 45, shut-off control unit 46, fuel cell (generator) control unit 47, and billing charge calculation unit 48, and communication control unit 41 is connected to each energy type via network (for example, the Internet) 35. Collect the unit price in real time from the site that distributes the unit price…the first, second, third, and fourth gas metering portions 44a, 44b, 44c, and 44d are respectively provided with a first LP gas flow rate, a first natural gas flow rate, a second LP gas flow rate, and The second natural gas flow rate is received, A / D converted, and then supplied to the cost calculation unit 45. [0074] The first power meter reading unit 43a receives the first generated electric power p, performs A / D conversion, and gives it to the cost calculation unit 45. Similarly, the second power meter reading unit 43b receives the demand power (load) X, performs A / D conversion, and gives it to the cost calculation unit 45. [0120] a consumer uses only an electrical load as a load, a consumer may use a thermal load. The example shown in FIG. 7 is an example in which a consumer uses an electric load 61 and a heat load 62 as loads. Here, a single generator 63 and a boiler 64 are provided, and the generator 63 and the boiler 64 are provided in the generator 63 and the boiler 64. Is supplied with gas (natural gas or LP gas) via a pipe 70. [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62 [0134] In the first pattern, X = A + c × L + e × M, Q = d × L + f × M + h × N + h ′ × N ′, and in the second pattern, X = A + c × L + e ′ × M ′. Q = d × L + f ′ × M ′ + h × N + h ′ × N ′. In the third pattern, X = A + c ′ × L ′ + e × M, and Q = d ′ × L ′ + f × M + h × N + h ′ × N ′. In the fourth pattern, X = A + c ′ × L ′ + e ′ × M ′, Q = d ′ × L ′ + f ′ × M ′ + h × N + h ′ × N ′. Then, the optimization control apparatus calculates the total cost Y for each of the first to fourth patterns, and selects a pattern that minimizes the total cost Y. [0138] applied not only to electric power but also to hot water supply, air conditioning, and the like by selectively using various types of energy. And when selecting multiple energy types and supplying energy to consumers, the fluctuation of the unit price for each energy type is collected in real time, and the total cost of the total cost according to these unit prices is the cheapest If the combination is selected, the total cost can be made the lowest when various energy is selectively used. [0140] the heat load 62 includes a water heater, and the water heater may be warmed. In this case, for example, the unit price of the power source is set as the unit price of the power source cost minus the night water heater power, and the total cost is calculated)
Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by JP Patent Publication to JP2009189232A to Baba et al., (hereinafter referred to as “Baba”) in view of KR Patent Publication to KR20140098369A to PARK et al. (hereinafter referred to as “PARK”) 

As per Claim 4, Baba teaches: The control method of claim 1, further comprising 
confirming a first fuel price of first fuel supplied to the cogenerator and a second fuel price of second fuel supplied to the heat generator, wherein the controlling of the cogenerator and the heat generator comprises: (in at least [0131] g is the unit price (yen / liter) of the first gas, and G is the flow rate (liter) of the first gas. K is the unit price (yen / liter) of the second gas, and K is the flow rate (liter) of the second gas. [0132] G = L + M + N and K = L ′ + M ′ + N ′. L is a flow rate of the first gas supplied to the generator 63, and L ′ is a flow rate of the second gas supplied to the generator 63. M is the flow rate of the first gas supplied to the generator 65, and M ′ is the flow rate of the second gas supplied to the generator 65. N is a flow rate of the first gas supplied to the boiler 64, and N ′ is a flow rate of the second gas supplied to the boiler 64.)
calculating the operating cost of the cogenerator such that a power generation cost calculated by … power supply amount of the cogenerator … power generation efficiency and multiplying the … by the first fuel price is included; and (in at least [0122] Commercial electric power (A (kW), unit price a (yen / kW)) is supplied to the electric load 61 through the power line. The generator 63 is supplied with H (liter) gas, generates C (kW), and supplies it to the power line 25. Further, the heat D (J) generated by the generator 63 is supplied to the heat load 62. Further, I (liter) gas is supplied to the boiler 64 to generate E (J) heat, and this heat is applied to the heat load 62. [0123] Further, the maximum power generation amount of the generator 63 is C ′ (kW), and the maximum heat amount is D ′ (J). Then, during C ′ (kW), the generator 63 generates a maximum amount of heat D ′ (J). Furthermore, the generator 63 has a power generation efficiency (conversion efficiency) of α and a heat conversion efficiency of β. The maximum heat quantity of the boiler 64 is E ′ (J), and the conversion efficiency is γ. It is assumed that the electrical load 61 is X (kW) and the thermal load 62 is Q (J). [0124] If power is not sold now, the total cost Y is Y = a × A + g × G, and the optimization control device controls the generator 63 and the boiler 64 so that the total cost Y is minimized. . Here, X = A + C = A + α × H, G = H + I, Q = β × H + γ × I = D + E (when Q or more generated heat is discarded, Q ≦ β × H + γ × I = D + E). Here, g is a unit price of gas (yen / liter).)
calculating the operating cost of the heat generator such that a heat production cost calculated by … the heat supply amount of the heat generator … heat production efficiency and multiplying the … by the second fuel price is included. (in at least [0126] is a system in which a boiler 64 and a thermal load 62 are newly added to the system shown in FIG. 1, and a consumer in FIG. 1 has an electrical load 61 and a thermal load 62. is doing. In FIG. 8, a gas flow meter, a circuit breaker, a circuit breaker, an optimization control device, a power meter, and the like are omitted. In FIG. 8, the same components as those in FIG. 1 are denoted by the same reference numerals, and the fuel cells 22 and 51 are denoted as generators 63 and 65. [0128] the heat generated by the generators 63 and 65 is supplied to the heat load (Q (J)) 62. The heat generated in the boiler 64 is also given to the heat load 62. [0130] The heat conversion efficiency of the generator 65 when the first gas is supplied is f, and the heat conversion efficiency of the generator 65 when the second gas is supplied is f ′. The heat conversion efficiency of the boiler 64 is h for the first gas and h ′ for the second gas. [0131] When power is not sold, the total cost Y is Y = a × A + g × G + k × K, and the optimization controller controls the generators 63 and 65 and the boiler 64 so that the total cost Y is minimized. Will do. Here, g is the unit price (yen / liter) of the first gas, and G is the flow rate (liter) of the first gas. K is the unit price (yen / liter) of the second gas, and K is the flow rate (liter) of the second gas)


… dividing the … by … and multiplying the quotient …; and (in at least [0217] dividing the calculated average unit price by load time period by the sum of average unit price by load time period. That is, the setting unit 170 divides the average unit price of the maximum load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time, to the RTP unit price share of the maximum load time. Calculate. The setting unit 170 calculates a value obtained by dividing the average unit price of the intermediate load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time as the RTP unit price share of the intermediate load time. . The setting unit 170 calculates a value obtained by dividing the average unit price of the light load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time as the RTP unit price share of the light load time. [0220] the RTP selling price per time period and the unit price differential rate )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Baba by, …time limit system price of the variable cost reflecting market that induces a reasonable power consumption of the consumer, and provides a plan that promotes mutual benefits with the sales company. To an apparatus and method for operating a plan. In other words, the present invention is based on the electronic electricity meter (AMI) infrastructure, which is essential for the construction of a national smart grid environment, and the time limit of the system and the total cost (power supply cost (variable cost + fixed cost) + appropriate investment return rate) of the variable cost reflecting market (CBP). Based on various electricity rate determination factors, such as the unit price (eg, differential rate plan) of the sales company calculated on the basis of), sales unit price is recalculated in real time, and the sales company's profit increases and decreases even when applying the real-time plan. Real-time plan operation system using the system price limit of each time in the variable cost reflecting market that can maintain the neutrality with the current rate so that the cost increase and decrease of the consumer is not biased and provide the rate plan for demand management during certain periods such as summer and winter…dividing the calculated average unit price by load time period by the sum of average unit price by load time period. That is, the setting unit 170 divides the average unit price of the maximum load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time, to the RTP unit price share of the maximum load time. Calculate. The setting unit 170 calculates a value obtained by dividing the average unit price of the intermediate load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time as the RTP unit price share of the intermediate load time. . The setting unit 170 calculates a value obtained by dividing the average unit price of the light load time by the sum of the average unit price of the maximum load time, the average unit price of the intermediate load time, and the average unit price of the light load time as the RTP unit price share of the light load time…provides a variable cost reflecting market (CBP) based on an electronic power meter (AMI) essential for the construction of a smart grid environment. Variable cost to induce consumers' reasonable power consumption and promote mutual benefits for the sales company by operating a real-time rate plan based on time-based system margin price (SMP) and overall cost…current rate calculation in association with the day, and stores the power system in association with the interval of 5 minutes…, as taught by PARK, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Baba with the motivation of, …designed to improve the operational efficiency of distributed power sources such as photovoltaic and wind power, and to improve energy efficiency such as international oil prices. The paradigm of power supply and demand has been shifted toward the efficient and rational use of national energy by inducing power supply patterns to consumers by reflecting fuel cost variability for each power generation source in which import costs change in real time…benefits are maximized during the middle load time zone transfer, etc., and it is effective in stably managing the maximum demand power of the power system (ie, reducing the system peak)...can induce rational consumption and improve the financial soundness of the sales company by supplementing the electric cost calculation standard of the overall cost method, such as reflecting the delay of change in fuel cost…In order to improve the rationality of base rate unit cost, the real-time tariff system is one of the methods of distinguishing fixed and variable costs from total cost when calculating power supply cost…that induces a reasonable power consumption of the consumer, and provides a plan that promotes mutual benefits with the sales company. To an apparatus and method for operating a plan…reduce the overall power consumption of the consumer by providing a choice of low-cost rate according to the set electricity plan…the consumer can reduce the electricity bill due to the difference in selling price by time, and in the country, energy costs (especially peaking) can be reduced by reducing the power demand for the maximum load time. LNG fuel cost used under load) can be reduced…, as recited in PARK.


As per Claim 5, Baba teaches: The control method of claim 1, wherein:
a price of power supplied from the external power grid or power reversely supplied to the external power grid varies in real time …; and (in at least [0003] consumer 11 purchases electric power (hereinafter referred to as “electricity A”) from a general electric utility through the electric power line 12, and installs a fuel cell 13 to obtain electric power (hereinafter referred to as “electricity D”) from the fuel cell 13. Assume that the supply is received. It is assumed that surplus power at the consumer 11 is sold to a general electric utility.)
the controlling of the cogenerator and the heat generator comprises performing a calculation operation … such that the target function value is maximized. (in at least [0070] the optimization control device 34 includes a communication control unit 41, a storage unit 42, first to fourth power metering units 43a to 43d, first to fourth gas metering units 44a to 44d, and cost calculation. Unit 45, shut-off control unit 46, fuel cell (generator) control unit 47, and billing charge calculation unit 48, and communication control unit 41 is connected to each energy type via network (for example, the Internet) 35. Collect the unit price in real time from the site that distributes the unit price)

While implied, Baba does not expressly disclose the following feature, which however is disclosed by PARK: 
… varies in real time based on a system marginal price (SMP); and (in at least [0008] provides a variable cost reflecting market (CBP) based on an electronic power meter (AMI) essential for the construction of a smart grid environment. Variable cost to induce consumers' reasonable power consumption and promote mutual benefits for the sales company by operating a real-time rate plan based on time-based system margin price (SMP) and overall cost)
… consideration of the SMP such that the target function value is maximized. (in at least [0238] the operator can query the usage and fee details by date and time, and compare the real-time rate calculation basic factors (SMP, unit price, adjustment factor, etc.) and the real-time rate with the current rate. The user 500 receives the difference between the selling price for each hour and the difference between the previous day and the previous day at 16 o'clock through the web portal, establishes the next day's electricity use plan, manages the use rate, and manages the electricity rate through rational energy use. This results in efficient management of the maximum demand power of the power system, resulting in efficient use of national energy.)

The reason and rationale to combine Baba and PARK is the same as recited above.


As per Claim 10, Baba teaches: The complex energy system of claim 9, 
wherein the control unit generates control values for the cogenerator and the heat generator at regular intervals of …. (in at least [0118] when the cost calculation unit 45 controls the operation of the fuel cells 22 and 51, the current load, that is, the outputs of the first to fourth power metering units 43a to 43d and the first to fourth. The operation of the fuel cells 22 and 51 was controlled based on the outputs of the gas meter reading units 44a to 44d, but the cost calculation unit 45 looks at the load fluctuation of the predetermined time immediately before the current time as a reference time, You may make it perform the prediction of the load fluctuation | variation after the time prescribed | regulated previously from the reference time.)

While implied, Baba does not expressly disclose the following feature, which however is disclosed by PARK: 
wherein the control unit generates control values for the cogenerator and the heat generator at regular intervals of 5 minutes or less (in at least [0052] current rate calculation in association with the day, and stores the power system in association with the interval of 5 minutes)

The reason and rationale to combine Baba and PARK is the same as recited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



37 CFR § 1.105 - Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

The instant application includes an equation in claims 8. Information is requested regarding said equation. The claimed equation encompasses the individually well-known concepts of: a power usage amount, a price for a power production amount, a price for a heat usage amount, and a price for a heat production amount; energy consumer power usage amount, an energy consumer power production amount, an energy consumer heat usage amount, and an energy consumer heat production amount that are monitored through a meter of the ith energy consumer, the power supply amount of the cogenerator, the heat supply amount of the heat generator, the power generation efficiency of the cogenerator, heat production efficiency of the heat generator, fuel price, power amount supplied from the external power grid, a power amount reversely supplied to the external power grid
Information is requested regarding said equations. Is the claimed equation based upon the work of others, or simply the product of the Applicant's invention?
In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to develop the subject matter disclosed in the equations of claims 8 that describes the applicant's invention, particularly: a power usage amount, a price for a power production amount, a price for a heat usage amount, and a price for a heat production amount; energy consumer power usage amount, an energy consumer power production amount, an energy consumer heat usage amount, and an energy consumer heat production amount that are monitored through a meter of the ith energy consumer, the power supply amount of the cogenerator, the heat supply amount of the heat generator, the power generation efficiency of the cogenerator, heat production efficiency of the heat generator, fuel price, power amount supplied from the external power grid, a power amount reversely supplied to the external power grid

For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter. In response to this requirement, please provide a list of keywords that are particularly helpful in locating publications related to the disclosed art in the equations of claims 8 such as, a power usage amount, a price for a power production amount, a price for a heat usage amount, and a price for a heat production amount; energy consumer power usage amount, an energy consumer power production amount, an energy consumer heat usage amount, and an energy consumer heat production amount that are monitored through a meter of the ith energy consumer, the power supply amount of the cogenerator, the heat supply amount of the heat generator, the power generation efficiency of the cogenerator, heat production efficiency of the heat generator, fuel price, power amount supplied from the external power grid, a power amount reversely supplied to the external power grid, and related publications such as, Optimal Energy Management of Combined Cooling,Heat and Power in Different Demand Type Buildings Considering Seasonal Demand Variations by Akhtar Hussain, Van-Hai Bui, Hak-Man Kim, Yong-Hoon Im and Jae-Yong Lee.

In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to draft the claimed subject matter disclosed in the equations of claims 8. For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art. The information is required to document the level of skill and knowledge in the art of, calculating CHP energy costs, power costs, heat costs. 

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete response to the enclosed Office action must include a complete response to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months. 





/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623